Citation Nr: 0313579	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  96-42 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease at L5-S1. 


REPRESENTATION

Appellant represented by:	Janet L. Moulton, Attorney at 
Law 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 

REMAND 

The veteran served on active duty from June 1977 to April 
1981 and he was in the Army Reserve until 1997. 

During the pendency of this appeal there have been several 
procedural and substantive changes in the law that need to be 
addressed before the Board can decide the merits of the 
claim. 

A significant procedural change requires that, when 
additional relevant evidence is obtained by the Board of 
Veterans' Appeals that was not initially considered by the 
Department of Veterans Affairs (VA) Regional Office (RO), the 
Board must refer the evidence to the RO for review unless 
this procedural right is waived by the appellant.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Also, the notice of the "30-day response period" in the 
Board's letter of April 2003, pertaining to the Veterans 
Claims Assistance Act (VCAA), is defective.  See Disabled Am. 
Veterans, supra, (holding that the "30-day response period" 
in context of the duty to notify under the VCAA is invalid 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence). 

Finally, there has been a change in the rating criteria, 
applicable to the veteran's claim that has not been 
considered. 

In light of the above and to ensure due process of law, the 
case is remanded to the RO for the following action:  

1.  Comply with the duty to notify and 
the duty to assist provisions of the 
VCAA, codified at 38 U.S.C.A. §§5103 and 
5103A.  The duty to notify includes 
notice that VA will obtain records of 
Federal agencies, including records from 
the Social Security Administration and VA 
records, and that he is responsible for 
submitting records from State or local 
governments, private health-care 
providers, current or former employers 
and other non-Federal governmental 
sources, unless he signs a release, which 
would authorize VA to obtain them.  

2.  Obtain medical records from the New 
Orleans VA Medical Center since October 
2002. 

3.  Review all the evidence of record 
since the issuance of the October 2000 
Supplemental Statement of the Case, 
including the October 2002 orthopedic and 
neurological VA examination reports.  If 
the evidence of record is not adequate to 
rate the disability under Diagnostic Code 
5293, including the September 2002 change 
in the rating criteria, and Diagnostic 
Code 5295, supplement the record with the 
appropriate VA examination.  [If an 
examination is required, the claims 
folder should be made available to the 
examiner for review before the 
examination.]  

4.  After the development has been 
completed, adjudicate the claim, if the 
benefit sought is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




